Citation Nr: 1243796	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-46 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation of the service-connected prostate cancer from 100 percent to 60 percent was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1960 to September 1980.

Initially, in a June 2008 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida proposed to reduce the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision.

Initially, the Board notes that the December 2008 rating decision decreased the evaluation for the Veteran's prostate cancer and residuals from 100 percent to 60 percent, effective from March 1, 2009.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than as a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Moreover, as the rating reduction was initiated by VA and not as a result of a claim by the Veteran for an increased rating and given the Veteran's numerous statements, including in his notice of disagreement, indicating that he merely desires VA not to reduce his 100 percent rating the Board concludes that a claim for increased rating is not before the Board.

The Veteran's claim was remanded by the Board in March 2011 and April 2012 for additional development.  The requested development having been completed, the matter again is before the Board.

As noted in the April 2012 Board remand, the Veteran has raised the issue of skin rashes as secondary to the service-connected prostate disability and/or as directly due to his military service.  See statements from the Veteran dated in August 2008 and May 2012.  As this matter has not been adjudicated or otherwise addressed since the April 2012 remand, the matter again is referred to the RO for appropriate action.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran underwent a robotic-assisted laparoscopic prostatectomy in November 2006.  At the time of the December 2008 rating decision, lay and medical evidence showed no evidence of local reoccurrence or metastasis and the predominant residuals involved voiding dysfunction and erectile dysfunction.

2.  The probative evidence of record at the time of the December 2008 rating decision establishes that the Veteran's residuals of prostate cancer were manifested by incontinence requiring the wearing of absorbent materials that must be changed more than four times per day; urinary frequency with daytime voiding interval of approximately two hours; awakening to void three to four times per night; and erectile dysfunction.


CONCLUSION OF LAW

The reduction of the 100 percent rating for prostate cancer with erectile dysfunction to 60 percent, effective March 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA) and other
Applicable Notice Requirements

The Board notes that the appeal on this issue stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2012).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the present case, a June 2008 letter advised the Veteran of the proposed reduction.  He was provided with a 60-day period of time in which to provide additional evidence and a 30-day period of time in which to request a hearing.  Action to implement the reduction, effective March 1, 2009, was taken in the above-referenced December 2008 rating decision.  Thus, it is clear that the Veteran was given at least 60 days to present additional evidence to show that compensation payments should be continued at the 100 percent level.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  In this case, the greater protections afforded by 38 C.F.R. § 3.344 are inapplicable because the Veteran's 100 percent rating for prostate cancer was in effect for less than five years.  Specifically, a September 2007 rating decision granted entitlement to service connection for prostate cancer and assigned a 100 percent rating, effective from November 30, 2006, and the December 2008 rating decision reduced the 100 percent rating to 60 percent, effective from March 1, 2009.

In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Although the proposed rating decision did not specifically cite to 38 C.F.R. 
§ 3.344, the Board finds that actions taken by the RO throughout the reduction process culminating with the reduction demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  The 100 percent disability rating was not in effect for five years when it was reduced to 60 percent by the RO thus any re-examination disclosing improvement in the Veteran's service- connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  Following the rating decision that reduced the disability evaluation, the Veteran's claim was readjudicated in a Statement of the Case (SOC) and multiple Supplemental Statements of the Case (SSOCs).  The SOC and August 2011 SSOC informed the Veteran of the criteria set forth in 38 C.F.R. § 3.105 regarding reductions and the rating criteria applicable to his disability.  In addition, the November 2012 SSOC discussed the rating criteria applicable for a rating greater than 60 percent.  Additionally, the Veteran was afforded the opportunity to testify in support of his claim at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  

It is also noted that there has been substantial compliance with prior Board remands.  The RO was to issue a supplemental statement of the case to consider evidence submitted after the statement of the case, to clarify the Veteran's intent concerning a Board hearing, request that the Veteran identify pertinent private records which were not already of record including medical records from Dr. Rackley dated after November 2006, and to obtain VA treatment records including an October 2008 urology consult.  The Veteran was contacted in February 2012 to clarify whether he wished to appear at a hearing, and in April 2012 he was asked to authorize the release of any private medical records including those of Dr. Rackley.  VA treatment records, including the October 2008 urology consult were obtained, and supplemental statements of the case were issued in August 2011 and November 2012.

Proper notice was given to the Veteran regarding the reduction of the disability rating assigned.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

Rating Reduction

The Veteran has appealed the RO's December 2008 decision to reduce the disability rating of the residuals of prostate cancer from 100 percent to 60 percent.  

In addition to satisfying the notice procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2012).

The Board notes that a September 2007 rating decision granted service connection for prostate cancer and assigned an evaluation of 100 percent, effective November 30, 2006.  

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528 (2012).  Note to this provision indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent will continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

As discussed above, a June 2008 rating decision proposed to decrease the Veteran's 100 percent rating for prostate cancer to 20 percent.  Following submission of evidence from the Veteran, in a December 2008 rating decision the RO decreased the evaluation of the Veteran's prostate cancer from 100 percent to 60 percent, effective March 1, 2009.  As noted above, the Board has concluded that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, VA provided appropriate notice of the proposed reduction and the Veteran was accorded the opportunity to respond.

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reduction.  The Board concludes that it does.

The medical evidence of record indicates that the Veteran was diagnosed with prostate cancer and subsequently underwent a robotic-assisted laparoscopic prostatectomy in November 2006.  

The December 2008 rating reduction was based on a May 2008 VA examination report.  The examiner noted review of the claims file.  At that time, the Veteran denied any lethargy, weakness, or anorexia.  He reported a 30 pound weight gain.  He voided three to four times per day and one to two times per night.  The Veteran described intermittent incontinence associated with bearing down or lifting.  He denied using appliances or absorbent material.  The Veteran had not received treatment for his prostate cancer since the surgery.  He had not been prescribed medication for voiding issues.  The Veteran experienced erectile dysfunction.  He was retired and reported no limitation of functioning due to his prostate cancer, incontinence, or erectile dysfunction.  The examiner diagnosed prostate cancer status post radical prostatectomy, with residual symptoms of erectile dysfunction and urinary incontinence.  

The Veteran also submitted July 2008 statements from himself and his wife.  Both statements requested that the Veteran's benefits not be reduced.  His wife's statement specifically mentioned that ongoing problems included that they had been turned down for life insurance because policy requirements dictated that the Veteran be cancer-free for five years.  In addition, she mentioned that their sex life had been severely affected, which had caused other problems with their relationship and her health.  The Veteran's statement acknowledged that he currently was cancer-free, but he reported considerable side effects from the prostatectomy.  Specifically, the Veteran reported urinary incontinence when getting out of a chair or lifting objects.  As he did not enjoy wearing absorbent pads because they were damp, itched, and caused a rash, the Veteran was forced to change his underwear several times during the day and night.  When traveling, the Veteran had to stop every hour or two to use the bathroom.  In addition, his sex life was adversely affected.  

In an August 2008 statement, the Veteran indicated that he changed his underwear four to five times during the day and three to four times at night.  

An August 2008 VA record noted the Veteran's November 2006 prostatectomy and that since that time the Veteran had not undergone additional chemotherapy or radiation therapy.  The Veteran had urinary incontinence and erectile dysfunction, but was unable to wear absorbent pads because they caused a severe rash on his genitals.  The record referenced a letter from the Veteran's private physician that indicated the Veteran was 18 months post-prostatectomy, but required ongoing active surveillance for several years before he could be termed cured of the prostate cancer.  The Board notes that this July 2008 letter from Dr. Rackley is in the claims folder.  PSA/DRE screening showed no evidence of problems.  The treatment provider diagnosed status post prostate cancer, but indicated that the Veteran would require further monitoring before the disease could be considered "cured."  

An October 2008 VA record noted that the Veteran was seeking a second opinion as to whether his prostate cancer was cured.  The Veteran continued to experience stress and urge urinary incontinence, as well as erectile dysfunction.  While there was no evidence of recurrence or metastasis, the treatment provider indicated that it was too soon to state that the Veteran's prostate cancer had been cured.

Finally, a private treatment record noted that the Veteran had enrolled multiple times in an incontinence clinic.

Thus, at the time of the December 2008 rating decision the evidence shows there is no evidence of local reoccurrence or metastasis of the Veteran's prostate cancer.  While the Board acknowledges that the VA and private treatment providers did not consider the Veteran's cancer "cured," he clearly was receiving no further chemotherapy or radiation treatment and there was no evidence of local reoccurrence or metastasis.  Consequently, the criteria for a continued 100 percent evaluation are not met and a reduction in the total rating is appropriate.  See 38 C.F.R. § 4.115b, DC 7528 (2012).

Having concluded that the RO correctly followed the necessary procedures to reduce the 100 percent rating, and that reduction from a 100 percent rating was appropriate, the Board must still also consider whether a reduction to 60 percent was correct.

In this case, there is no evidence of renal dysfunction.  Indeed, the Veteran specifically denied lethargy, weakness, and anorexia during the May 2008 VA examination and reported a 30 pound weight gain.  Thus, the Veteran's prostate cancer is appropriately rated as voiding dysfunction.  Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2012).  The Veteran has reported urine leakage and frequency, but not obstructed voiding.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  Id.

Urinary frequency is rated as follows: daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  Id.

Obstructed voiding is rated as follows: urinary retention requiring intermittent or continuous catheterization (30 percent); marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of (1) post-void residuals greater than 150 cubic centimeters (cc), (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc per second), (3) recurrent urinary tract infections secondary to obstruction, (4) stricture disease requiring periodic dilatation every 2 to 3 months (10 percent); obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year (0 percent).  Id.

As outlined, a 60 percent rating is the highest rating available for voiding dysfunction as outlined in 38 C.F.R. § 4.115a.  The Veteran is separately service-connected for his erectile dysfunction and has been granted special monthly compensation for loss of use of a creative organ.  

In summary, the Board finds that the reduction from 100 percent to 60 percent for prostate cancer was proper.  Such is the case even with consideration of alternative DCs.

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the evidence of record supports the findings in the May 2008 VA examination report, lay statements, and private and VA medical records that were the basis for the rating reduction.  

In that regard, the Veteran was afforded a VA examination in January 2010.  At that time, the Veteran continued to experience incontinence, erectile dysfunction, and rash as residuals of his prostatectomy.  The Veteran reported daytime voiding about once every two hours and voiding three to four times per night.  He stated that he changed his absorbent pads four times per day.  The Veteran denied obstructed voiding or renal dysfunction.  The examiner diagnosed inactive prostate cancer, status post prostatectomy, based on the Veteran's PSA screening of 0.225 ng/mL from November 2009.  

In multiple subsequent VA records the Veteran denied weakness and fatigue.  While some records indicated the Veteran lost some weight between appointments, the evidence demonstrated that the Veteran was obese and attempting to lose weight for other health reasons.  

A May 2012 statement from the Veteran indicated that his symptoms were "about the same."  He continued to have problems with urinary incontinence and used five to six pads during the day and night.  

Based on the foregoing, the Board concludes that the January 2010 VA examination report and other evidence of record following the December 2008 rating decision does show by a preponderance of the evidence that the reduction of the 100 percent rating for prostate cancer was proper, as there was no evidence of local reoccurrence or metastasis or rectal problems.  The statements of the Veteran and his wife are considered competent, credible, and probative, however, they do not indicate that the Veteran is under surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for prostate cancer since the surgery.  In addition, neither their statements nor the medical evidence shows there has been a local reoccurrence of metastasis.  Their statements concerning urinary incontinence were fully considered in reducing the rating to 60 percent instead of 20 percent as was originally proposed.   

In summary, the Board finds that the RO complied with the procedural requirements for reducing the Veteran's rating for his prostate cancer and concludes that the reduction from a 100 percent rating to a 60 percent rating effective from March 1, 2009, was warranted.  For the reasons stated, the Board finds that the rating reduction at issue was proper.  Accordingly, the benefit of the doubt doctrine is not for application.

Extraschedular Considerations

The Board also has considered whether the Veteran's 100 percent rating should not have been reduced due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation of 60 percent for the service-connected prostate cancer residuals is inadequate.  While the Board sympathizes with the Veteran's ongoing difficulties, his problems are the exact type contemplated in his current ratings.  In that regard, a comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports urinary incontinence and erectile dysfunction.  The current separate 60 percent rating under DC 7528 is specifically for urinary incontinence and is the maximum rating available for this problem.  As to the Veteran's erectile dysfunction, he is separately service connected for this problem and is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems with sexual intimacy with his wife.  The issue of a separate evaluation for skin rashes was referred to the RO for consideration in the first instance.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted.


ORDER

The reduction in the evaluation of the service-connected prostate cancer from 100 percent to 60 percent was proper.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


